Case 1:18-cv-01198-DDD-MLH Document 61 Filed 08/25/20 Page 1 of 5 PageID #: 1211
Case 1:18-cv-01198-DDD-MLH Document 61 Filed 08/25/20 Page 2 of 5 PageID #: 1212



           On November 5, 2019, this court issued an order granting mandamus relief but reserved

  ruling on all issues pertaining to the request for injunctive relief. Pursuant to the mandamus, the

  Office of Medicare Hearings and Appeals was ordered to schedule a hearing before the designated

  ALJ and issue a ruling within 90 days. (Doc. 47).

           On December 16, 2019, the court revised its order to allow the defendants additional time

  within which to conduct the ALJ hearing. (Doc. 52). On May 20, 2020, the defendants filed a

  notice of compliance confirming ALJ hearings were held and notice of decisions had been issued.

  (Doc. 56). Thereafter, the defendants filed the instant motion arguing that the matter before the

  court should be dismissed as APMC received its appeal and determination rendering APMC’s due

  process argument moot. (Doc. 57). APMC filed an opposition arguing that the matter is not moot

  as the mootness exception “capable of repetition, yet evading review” applied. (Doc. ).

     II.      LAW AND ANALYSIS

           “Article III of the Constitution limits federal courts to deciding “Cases” and

  “Controversies,” and “an actual controversy must exist not only at the time the complaint is filed,

  but through all stages of the litigation.” Kingdomware Techs v. United States, 136 S.Ct. 1969,

  1975 (2016) (quoting Already, LLC v. Nike, Inc., 567 U.S. 85, 90, 133 S.Ct. 721, 726 (2013)

  (internal quotation marks omitted)). The Defendants argue that no live controversy exists as

  APMC’s appeal of the 2017 overpayments is complete and recoupment of earned Medicare

  reimbursement amounts is proper. Accordingly, “it has ‘become[] impossible for the court to grant

  any effectual relief whatever to the prevailing party” and the matter is moot. City of Erie v. Pap’s

  A.M., 529 U.S. 277, 287 (2000) (internal quotations and alterations omitted).

           APMC opposes the Defendants assessment of its claim for injunctive relief against

  recoupment of overpayments to be moot. In support, it cites the exception to mootness, capable



                                                   2
Case 1:18-cv-01198-DDD-MLH Document 61 Filed 08/25/20 Page 3 of 5 PageID #: 1213
Case 1:18-cv-01198-DDD-MLH Document 61 Filed 08/25/20 Page 4 of 5 PageID #: 1214
Case 1:18-cv-01198-DDD-MLH Document 61 Filed 08/25/20 Page 5 of 5 PageID #: 1215
